 
EXHIBIT 10.3(a)
 
REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into
this 24th day of October 2001, by and among SMITHFIELD FOODS, INC., a Virginia
corporation (the “Company”), and the shareholders listed on the signature pages
hereto (each individually a “Shareholder,” or collectively the “Shareholders”).
 
Recitals
 
WHEREAS, the Company and the Shareholders are parties to an Agreement and Plan
of Merger dated October 24, 2001 (the “Merger Agreement”); and
 
WHEREAS, upon the closing of the transactions contemplated thereby, each
Shareholder will be issued the number of shares of Common Stock (as defined
below) set forth opposite such Shareholder’s name on Schedule 1 attached hereto;
and
 
WHEREAS, the parties hereto desire, in view of the Merger Agreement, to provide
the Shareholders with certain registration rights relating to such Common Stock.
 
NOW THEREFORE, for good and valuable consideration, the delivery and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
 
ARTICLE I
DEFINITIONS
 
1.1 Defined Terms.    As used in this Agreement, the following terms shall have
the meanings ascribed to them below:
 
(a)  “Affiliate” means, as to any Person, any other Person which, directly or
indirectly controls, is controlled by or is under common control with such
person. For purposes of this definition, the term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting stock, by contract or otherwise.
 
(b)  “Common Stock” means the Common Stock, par value $0.50 per share, of the
Company.
 
(c)  “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(d)  “Holder” means, as of any time, a Person who is the registered holder (or
who holds such securities in “street name” or otherwise through a nominee) and
the beneficial owner of Registrable Securities, including without limitation any
transferee



--------------------------------------------------------------------------------

who becomes the registered holder and beneficial owner of Registrable Securities
in a transfer that is not prohibited by the Shareholders Agreement.
 
(e)  “Person” means an individual, partnership, joint venture, corporation,
trust, unincorporated organization or government or any department or agency
thereof.
 
(f)  “Prospectus” means the prospectus included in any Registration Statement,
as amended or supplemented by any prospectus supplement with respect to the
terms of the offering of any portion of the Registrable Securities covered by
such Registration Statement or any other amendments and supplements to such
prospectus, including without limitation any preliminary prospectus, any
pre-effective or post-effective amendment and all material incorporated by
reference in any prospectus.
 
(g)  “Registrable Securities” means (i) the shares of Common Stock held on the
date hereof by the Shareholders (including for purposes of this definition the
number of such shares of Common Stock held in escrow and eventually delivered to
the Shareholders, and excluding such escrowed shares returned to the Company),
plus any further shares issued to them pursuant to any post-closing adjustments
pursuant to the Merger Agreement, and (ii) any securities issued or issuable in
respect of or in exchange for any Registrable Securities referred to in clause
(i) by way of a stock dividend or other distribution, stock split, reverse stock
split or other combination of shares, recapitalization, reclassification,
merger, consolidation or exchange offer, whether or not, in the case of the
securities referred to in each of (i) and (ii), such Registrable Securities are
held by a Shareholder or by a Shareholder’s transferee or any subsequent
transferee.
 
(h)  “Registration Expenses” has the meaning set forth in Section 2.3.
 
(i)  “Registration Statement” means any registration statement of the Company
which covers Registrable Securities pursuant to the provisions of this
Agreement, all amendments and supplements to such Registration Statement,
including post-effective amendments, and all exhibits and all material
incorporated by reference in such Registration Statement.
 
(j)  “SEC” means the Securities and Exchange Commission.
 
(k)  “Securities Act” means the Securities Act of 1933, as amended.
 
(l)  “Shareholders Agreement” means the Shareholders Agreement between the
Company and each of the Shareholders dated as of the date hereof.



-2-



--------------------------------------------------------------------------------

 
ARTICLE II
REGISTRATION RIGHTS
 
2.1 Piggyback Registration.
 
(a)  If within the three (3) year period commencing on the date hereof the
Company proposes for any reason to register Common Stock under the Securities
Act (other than a registration in connection with an exchange offer or offering
solely to the Company’s shareholders or filed in connection with an employee
stock option or other benefit plan), the Company shall promptly give written
notice to any Holder of its intention to so register Common Stock and, upon the
written request, given within 20 days after delivery of any such notice by the
Company, of the Holders to include in such registration Registrable Securities
held by the Holders (which request shall specify the number of Registrable
Securities proposed to be included in such registration, such number being no
fewer than the lesser of 50,000 or the aggregate amount then held by such
Holder), the Company shall use its commercially reasonable efforts to cause all
such Registrable Securities to be included in such registration on the same
terms and conditions as the securities otherwise being included in such
registration; provided, however, that if the managing underwriters advise the
Company that the inclusion of all Registrable Securities proposed to be included
in such registration would interfere with the successful marketing (including
pricing) of the Common Stock proposed to be registered by the Company or
Holders, then if such registration is in part an underwritten primary
registration on behalf of the Company, the Company shall include in such
registration the Registrable Shares requested to be included in such
registration, pro rata from among the Holders of such Registrable Securities
according to the number of shares proposed by them to be so included.
Notwithstanding Section 2.2, in the event the Company determines not to pursue,
or to withdraw, a registration as to which it has given notice pursuant to this
section, the Holders of Registrable Securities requesting to be included in such
registration shall have no further rights with respect to such proposed
registration. Nothing contained in this Section 2.1(a) shall be or be deemed to
be the creation of any registration right in any party other than the Holders.
 
(b)  The Holders may exercise their rights under this Section 2.1 on an
unlimited number of occasions. The Company shall pay all Registration Expenses
(as defined below) of any registration effected under this Section, except that
in the event of withdrawal by a Holder, such Holder shall pay (or reimburse the
Company for) the amount of registration, filing or listing fees relating to its
Registrable Securities included in the registration and shall pay the fees of
its counsel unless such withdrawal is due to such Holder obtaining material
adverse information that was not known by it at the time it requested inclusion
of its Registrable Securities.
 
(c)  No Holder may participate in any registration under this section which is
underwritten unless such Holder agrees to sell such Holder’s Registrable
Securities on the basis provided in any underwriting agreement (with terms not
inconsistent herewith and customary in underwriting agreements for secondary
distributions) approved by the Company (including, without limitation, pursuant
to the terms of any over-allotment or “green shoe” option requested by the
managing underwriters, provided that no Holder of



-3-



--------------------------------------------------------------------------------

Registrable Securities shall be required to sell more than the number of
Registrable Securities that such Holder has requested the Company to include in
any registration); provided, that no Holder of Registrable Securities included
in any underwritten registration shall be required to make any representations
or warranties to the Company or the underwriters (other than representations and
warranties regarding such Holder and such Holder’s intended method of
distribution) or to undertake any indemnification or contribution obligations to
the Company or the underwriters with respect thereto, except as otherwise
provided in Section 2.4.
 
2.2 Procedures.
 
(a)  Reasonable Best Efforts. The Company shall use commercially reasonable
efforts:
 
(i)  to prepare and file with the SEC within 90 days after the Company’s receipt
of the appropriate registration requests from Holders pursuant to Section 2.1, a
Registration Statement on any form selected by the Company, and to cause such
Registration Statement to become effective as soon as reasonably practicable and
to remain continuously effective for the time period required by this Agreement
to the extent permitted under applicable law; provided, however, that nothing in
this Agreement shall require the Company to file or maintain any registration
statement pursuant to “Rule 415” or “shelf” procedures;
 
(ii)  to comply with the provisions of the Securities Act as may be necessary to
facilitate the disposition of all Registrable Securities covered by such
Registration Statement during the applicable period in accordance with the
intended method or methods of disposition by the selling Holders thereof set
forth in such Registration Statement or such Prospectus or Prospectus
Supplement;
 
(iii)  to notify the selling Holders and the managing underwriters, if any,
promptly if at any time (A) any Prospectus, Registration Statement or amendment
or supplement thereto is filed, (B) any Registration Statement, or any
post-effective amendment thereto, becomes effective, (C) the SEC requests any
amendment or supplement to, or any additional information in respect of, any
Registration Statement or Prospectus, (D) the SEC issues any stop order
suspending the effectiveness of a Registration Statement or initiates any
proceedings for that purpose, (E) the Company receives any notice that the
qualification of any Registrable Securities for the sale in any jurisdiction has
been suspended or that any proceeding has been initiated for the purpose of
suspending such qualifications, or (F) any event occurs which requires that any
changes be made in such Registration Statement or any related Prospectus so that
such Registration Statement or Prospectus will not contain any untrue statement
of a material fact or omit to state any



-4-



--------------------------------------------------------------------------------

material fact required to be stated therein or necessary to make the statements
therein not misleading;
 
(iv) to make every reasonable best effort to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement, or the qualification
of any Registrable Securities for sale in any U.S. jurisdiction, as soon as
reasonably practicable;
 
(v) to furnish upon request to each selling Holder and each managing
underwriter, if any, one complete copy of the Registration Statement or
Registration Statements or any post-effective amendment thereto, including all
financial statements and schedules thereto, all documents incorporated therein
by reference all exhibits thereto (including exhibits incorporated by
reference);
 
(vi) to deliver to each selling Holder and each underwriter, if any, as many
copies of the Prospectus or Prospectuses (including each preliminary Prospectus)
and any amendment or supplement thereto as such Persons may reasonably request
and to consent to the use of such Prospectus or any amendment or supplement
thereto by each such selling Holder and underwriter, if any, in connection with
the offering and sale of Registrable Securities covered by such Prospectus,
amendment or supplement;
 
(vii) prior to any public offering of Registrable Securities, to register or
qualify, or to cooperate with the selling Holders, the underwriters, if any, and
their respective counsel in connection with the registration or qualification of
such Registrable Securities for offer and sale under the securities or blue sky
laws of such U.S. jurisdictions as may be reasonably requested by the Holders of
a majority of the Registrable Securities included in such Registration
Statement; provided, however, that the Company will not be required to qualify
generally to do business in any Jurisdiction where it is not then so qualified
or to take any action which would subject it to general service of process or
taxation in any jurisdiction where it is not then so subject; and
 
(viii) to cooperate with the selling Holders and the underwriters, if any, in
the preparation and delivery of certificates representing the Registrable
Securities to be sold, such certificates to be in such denominations and
registered in such names as such selling Holders or managing underwriters may
request at least two business days prior to any sale of Registrable Securities
represented by such certificates;
 
(ix) upon the occurrence of any event described in subclause (F) of clause (iii)
of this paragraph (a), promptly to prepare and file a supplement or
post-effective amendment to the applicable Registration Statement or Prospectus
or any document incorporated therein by



-5-



--------------------------------------------------------------------------------

 
reference, and any other required document, so that such Registration Statement
and Prospectus will not thereafter contain an untrue statement of a material
fact or omit to state any material fact necessary to make the statements therein
not misleading, and to cause such supplement or post-effective amendment to be
filed or be effective as soon as reasonably practicable;
 
(x)  to take all other actions in connection therewith as are reasonably
necessary or desirable in order to facilitate the disposition of the Registrable
Securities included in such Registration Statement and, in the case of an
underwritten offering, to enter into an underwriting agreement in customary
form, including, without limitation, customary indemnities;
 
(xi)  to comply with all applicable rules and regulations of the SEC relating to
such Registration Statement and the distribution of the securities being offered
or otherwise necessary in order to perform the Company’s obligations under this
paragraph (a);
 
(xii)  to cooperate and assist in any filings required to be made with the
National Association of Securities Dealers, Inc. (the “NASD”); and
 
(xiii) to take all other reasonable steps necessary and appropriate to effect
such registration in the manner contemplated by this Agreement.
 
(b)  Holders’ Obligation to Furnish Information. The Company may require each
Holder of Registrable Securities as to which any registration is being effected
to furnish to the Company such information regarding the distribution of such
securities as the Company may from time to time reasonably request. If the
failure by a Holder of Registrable Securities to furnish such information as
expeditiously as possible would prevent (i) the Registration Statement relating
to such registration from being declared effective by the SEC or (ii) members of
the NASD from participating in the distribution of the Registrable Securities,
the Company may exclude such Holder’s Registrable Securities from such
registration.
 
(c)  Suspension of Sales Pending Amendment of Prospectus.
 
(i)  Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 2.2(a)(iii) or if the
Company has decided not to proceed with the registration for any reason, such
Holder shall forego the disposition of any Registrable Securities covered by
such Registration Statement or Prospectus until it is advised in writing by the
Company that the use of the applicable Prospectus may be resumed and, if so
directed by the Company, such Holder shall deliver to the Company (at the
Company’s expense, except as hereinafter provided) all copies, other than
permanent



-6-



--------------------------------------------------------------------------------

file copies, then in such Holder’s possession of any Prospectus covering such
Registrable Securities.
 
(ii)  Each Holder of Registrable Securities agrees that such Holder shall, as
expeditiously as possible, notify the Company at any time when a Prospectus
relating to a Registration Statement covering such Holder’s Registrable
Securities is required to be delivered under the Securities Act, of the
happening of any event which requires changes to be made in the Registration
Statement or any related Prospectus so that such Registration Statement or
Prospectus shall not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading as a result of any information provided by
such Holder for inclusion in such Prospectus included in such Registration
Statement and, at the request of the Company, as expeditiously as possible
prepare and furnish to it such information as may be necessary so that, after
incorporation into a supplement or amendment of such Prospectus as thereafter
delivered to the purchasers of such Registrable Securities, the information
provided by such Holder shall not include an untrue statement of a material fact
or a misstatement of a material fact required to be stated therein or necessary
to make the statements made therein, in light of the circumstances under which
they were made, not misleading and, in such event the expenses of delivery to
the Company of copies of any Prospectus in such Holder’s possession shall be at
the expense of the Holder giving such notice pursuant to this sentence.
 
2.3 Registration Expenses.
 
(a)  Registration Expenses. All expenses incident to the Company’s performance
of or compliance with its obligations under this Agreement, including without
limitation all (i) registration and filing fees, (ii) fees and expenses of
compliance with securities or blue sky laws (including reasonable fees and
disbursements of counsel in connection with blue sky qualifications or
registrations (or the obtaining of exemptions therefrom) of the Registrable
Securities), (iii) printing expenses (including expenses of printing
Prospectuses), (iv) messenger and delivery expenses, (v) internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), (vi) reasonable fees and
disbursements of its counsel and its independent certified public accountants
(including the expenses of any “comfort” letters required by or incident to such
performance or compliance), (vii) securities act liability insurance (if the
Company elects to obtain such insurance), (viii) reasonable fees and expenses of
any special experts retained by the Company in connection with any registration
hereunder, and (ix) reasonable fees and expenses of other Persons retained by
the Company (all such expenses being herein referred to as “Registration
Expenses”), shall be borne by the Company.
 
(b)  Exclusions. The following costs and expenses shall be excluded from the
term “Registration Expenses”: (i) all underwriting discounts and commissions,
(ii) all



-7-



--------------------------------------------------------------------------------

 
applicable transfer taxes, if any, (iii) the fees and disbursements of any
counsel retained by the selling Holders and (iv) except as provided in Section
2.3(a), all other costs, fees and expenses incurred by any Holder in connection
with the exercise of its registration rights hereunder (all of the amounts set
forth in clause (iii) be borne by the selling Holders of any Registrable
Securities pro rata on the basis of the total number of Registrable Securities
being registered by such Holders).
 
2.4 Indemnification.
 
(a)  Indemnification by the Company. In the event of any registration of any
Registrable Securities under the Securities Act pursuant to Section 2.1 hereof,
the Company shall, and hereby does, indemnify and hold harmless, to the extent
permitted by law, the Holder of any Registrable Securities covered by the
Registration Statement used in such registration, and if applicable its
directors, officers and agents or general and limited partners (and the
directors, officer and agents thereof), each other Person who participates as an
underwriter, if any, in the offering or sale of such securities and each other
Person, if any, who controls such Holder or any such underwriter within the
meaning of the Securities Act, against any and all losses, claims, damages or
liabilities, joint or several, and reasonable out-of-pocket expenses (including
any amounts paid in any settlement effected with the Company’s consent) to which
such Holder or any such director, officer, agent, general or limited partner,
underwriter or controlling Person may become subject under the Securities Act,
common law or otherwise, insofar as such losses, claims, damages or liabilities
(or actions or proceedings in respect thereof) arise out of or are based upon
(i) any untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement under which such securities were
registered under the Securities Act or the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading or (ii) any untrue statement or alleged untrue
statement of a material fact contained in any preliminary Prospectus, together
with the documents incorporated by reference therein (as amended or supplemented
if the Company shall have filed with the SEC any amendment thereof or supplement
thereto), if used prior to the effective date of such Registration Statement, or
contained in the Prospectus, together with the documents incorporated by
reference therein (as amended or supplemented if the Company shall have filed
with the SEC any amendment thereof or supplement thereto), or the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and the Company shall
reimburse such Holder and each such director, officer, agent, general or limited
partner, underwriter and controlling Person for any legal or any other expenses
reasonably incurred by any of them in connection with investigating or defending
any such loss, claim, liability, action or proceeding; provided, however, that
the Company shall not be liable to any such Holder or any such director,
officer, agent, general or limited partner, underwriter or controlling Person in
any such case to the extent that any such loss, claim, damage, liability (or
action or proceeding in respect thereof) or expense arises out of or is based
upon any untrue statement or alleged untrue statement or omission or alleged
omission made in such Registration Statement or amendments thereof or supplement
thereto or in any such preliminary, final or summary Prospectus in reliance upon
and in conformity



-8-



--------------------------------------------------------------------------------

 
with written information furnished to the Company by or on behalf of any such
Holder or any such director, officer, agent, general or limited partner,
underwriter or controlling Person, explicitly for use in such Registration
Statement or preliminary, final or summary Prospectus or amendment or
supplement; and provided further, that the Company shall not be liable to any
Person who participates as an underwriter in any underwritten offering or sale
of Registrable Securities, or to any Person who is a selling Holder in any
non-underwritten offering or sale of Registrable Securities, or any other
Person, if any, who controls such underwriter or Holder within the meaning of
the Securities Act, under this Section 2.4(a) with respect to any preliminary
Prospectus or the final Prospectus (including any amended or supplemented
preliminary or final Prospectus), as the case may be, to the extent that any
such loss, claim, damage or liability of such underwriter, Holder or controlling
Person results from the fact that such underwriter or Holder sold Registrable
Securities to a person to whom there was not sent or given, at or prior to the
written confirmation of such sale, a copy of the final Prospectus or of the
final Prospectus as then amended or supplemented, whichever is most recent, if
the Company had previously furnished copies thereof to such underwriter or
Holder and such final Prospectus, as then amended or supplemented, had corrected
any such misstatement or omission. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of such Holder or
any such director, officer, agent, general or limited partner, underwriter or
controlling Person and shall survive the transfer of such securities by such
underwriter or Holder.
 
(b)  Indemnification by the Selling Holders. In consideration of the Company’s
including any Registrable Securities in any Registration Statement filed in
accordance with Section 2.1 hereof, the Holder of such Registrable Securities
and any underwriter shall be deemed to have agreed to indemnify and hold
harmless (in the same manner and to the same extent as set forth in Section
2.4(a)) the Company and its directors, officers and agents and each person
controlling the Company within the meaning of the Securities Act and all other
prospective selling Holders and if applicable their directors, officers, agents,
general and limited partners and respective controlling Persons with respect to
any statement or alleged statement in or omission or alleged omission from such
Registration Statement, any preliminary, final or summary Prospectus contained
therein, or any amendment or supplement, if such statement or alleged statement
or omission or alleged omission was made in reliance upon and in conformity with
written information concerning such Holder or underwriter furnished to the
Company or its representatives by or on behalf of such Holder or underwriter
explicitly for use in such Registration Statement, preliminary, final or summary
Prospectus or amendment or supplement; provided, that such obligation to
indemnify and hold harmless shall be individual to each Holder and shall be
limited to the net amount of proceeds received by such Holder from the sale of
Registrable Securities pursuant to such registration. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of the Company or any of the prospective sellers or any of their
respective directors, officers, agents, general or limited partners or
controlling Persons and shall survive the transfer of such Holder.
 
(c)  Notices of Claims, Etc. Promptly after receipt by an indemnified party
hereunder of written notice of the commencement of any action or proceeding with



-9-



--------------------------------------------------------------------------------

 
respect to which a claim for indemnification may be made pursuant to this
Section 2.4, such indemnified party shall, if a claim in respect thereof is to
be made against an indemnifying party, give written notice to the latter of the
commencement of such action; provided, however, that the failure of any
indemnified party to give notice as provided herein (i) shall not relieve the
indemnifying party of its obligations under this Section 2.4, except to the
extent that the failure results in the forfeiture by the indemnifying party of
substantial rights and (ii) shall not, in any event, relieve the indemnifying
party from any obligation to any indemnified party other than the
indemnification obligation provided in paragraph (a) or (b) above. If any such
claim or action shall be brought against an indemnified party, and it shall
notify the indemnifying party thereof, the indemnifying party shall be entitled
to participate therein, and, to the extent that it wishes, jointly with any
other similarly notified indemnifying party, to assume the defense thereof with
counsel of its choosing reasonably satisfactory to the indemnified parties;
provided, however, that if, in any indemnified party’s reasonable judgment, a
conflict of interest between the indemnified party and the indemnifying party
exists in respect of such claim, then such indemnified party shall have the
right to participate in the defense of such claim and to employ counsel
reasonably satisfactory to the indemnifying party at the indemnifying party’s
reasonable expense to represent such indemnified party; provided, however, that
if the indemnified party or parties in such instance is a Holder(s), then one
such firm of attorneys shall be selected by a majority of the indemnified
parties based upon their respective percentage ownership of Registrable
Securities covered by such Registration Statement; and provided further, that
if, in the reasonable judgment of any indemnified party, a conflict of interest
between such indemnified party and any other indemnified parties exists in
respect of such claim, each such indemnified party shall be entitled to one
additional counsel reasonably satisfactory to the indemnifying party and the
indemnifying party shall be obligated to pay the reasonable fees and expenses of
such additional counsel or counsels. Once the indemnifying party has assumed the
defense of any claim, no indemnified party shall consent to entry of any
judgment or enter into any settlement without the indemnifying party’s consent
to such judgment or settlement.
 
(d)  Other Indemnification. Indemnification similar to that specified in the
preceding paragraphs of this Section 2.4 (with appropriate modifications) shall
be given by the Company and each selling Holder of Registrable Securities with
respect to any required registration or other qualification of securities under
any state securities and “blue sky” laws.
 
(e)  Contribution. If the indemnification provided for in this Section 2.4 is
unavailable or insufficient to hold harmless an indemnified party under Section
2.4(a) or (b), then each indemnifying party shall contribute to the amount paid
or payable by such indemnified party as a result of the losses, claims, damages
or liabilities referred to in Section 2.4(a) or (b) in such proportion as is
appropriate to reflect the relative benefits received by and the relative fault
of the indemnifying party on the one hand and the indemnified party on the other
hand in connection with statements or omissions which resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the



-10-



--------------------------------------------------------------------------------

 
indemnifying party or the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
untrue statements or omission. The Company agrees, and the Holders (in
consideration of the Company’s including any Registrable Securities in any
Registration Statement filed in accordance with Section 2.1 hereof) and any
underwriter shall be deemed to have agreed, that it would not be just and
equitable if contributions pursuant to this Section 2.4(e) were to be determined
by pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to above. The amount paid by an
indemnified party as a result of the losses, claims, damages or liabilities
referred to above shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any action or claim (which shall be limited as provided in Section
2.4(c) if the indemnifying party has assumed the defense of any such action in
accordance with the provisions thereof) which is the subject of this Section
2.4(e). No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. Notwithstanding
anything contained in this Section 2.4(e) to the contrary, with respect to the
offering to which the losses, claims, damages or liabilities of the indemnified
parties relate, (i) no Holder who is an indemnifying party shall be required
pursuant to this Section 2.4(e) to contribute any amount in excess of the net
proceeds received by such Holder from the sale of Registrable Securities
pursuant to such registration and (ii) no underwriter who is an indemnifying
party shall be required to contribute any amount in excess of the discounts and
commissions received by such underwriter.
 
2.5 Rule 144.    The Company shall file the reports required to be filed by it
under the Securities Act and the Exchange Act and the rules and regulations
promulgated thereunder, and shall take such further action as any Holder may
reasonably request, all to the extent required from time to time to enable such
Holder to sell Registrable Securities without registration under the Securities
Act within the limitations of the exemptions provided by Rule 144 under the
Securities Act. Upon the request of any Holder, the Company shall deliver to
such Holder a written statement stating whether it has complied with such
information and requirements.
 
2.6 Underwritten Registrations.    No Holder shall sell any of its Registrable
Securities in any underwritten offering pursuant to a registration hereunder
unless such Holder (i) agrees to sell such Registrable Securities on the basis
provided in any underwriting agreement or other underwriting arrangements
approved by the Persons entitled hereunder to approve such agreements or
arrangements and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting agreements or other underwriting
arrangements; provided, however, the Company shall not enter into any
underwriting agreements or underwriting arrangements that are inconsistent with
the terms of this Agreement, including without limitation Section 2.1(c), prior
to the date of termination of Holders’ registration rights hereunder. In
connection with any Registration Statement in which a Holder of Registrable
Securities is participating, each such Holder shall furnish to the Company in
writing such information



-11-



--------------------------------------------------------------------------------

 
and affidavits with respect to such Holders as the Company reasonably requests
for use in connection with any such Registration Statement or Prospectus.
 
2.7 Holdback Agreements.    To the extent not inconsistent with applicable law,
and only if Company “insiders” and 2% or greater shareholders of the Company are
subject to identical restrictions, each Holder of Registrable Securities whose
securities are covered by a Registration Statement filed pursuant to Section 2.1
hereof who is timely notified in writing by the managing underwriter or
underwriters in an underwritten public offering shall not effect (other than as
part of such underwritten offering) any public sale or distribution (including a
sale pursuant to Rule 144) of any issue being registered, or any securities of
the Company similar to any such issue, or any securities of the Company
convertible into or exchangeable or exercisable for any such issue or any
similar issue, during the 10-day period prior to the effective date of the
applicable Registration Statement, or during the period beginning on such
effective date and ending 90 days after such date, except as part of such
registration.
 
2.8 Adjustments.    References to shares of Common Stock herein are subject to
adjustment in the event of any stock split, combination, subdivision, exchange
or stock dividend with respect to the Common Stock (for instance, upon a 2-for-1
stock split, the 50,000 share minimum stated in Section 2.1(a) would become a
100,000 share minimum), it being understood that the Company shall not effect or
permit to occur any such event which would materially adversely affect the
ability of the Holders to include any Registrable Securities in any registration
pursuant to Section 2.1 or materially adversely affect the marketability of such
Registrable Securities under any such registration.
 
ARTICLE III
MISCELLANEOUS
 
3.1 Amendment and Waivers.    This Agreement may be amended, and the Company or
a Holder may take any action herein prohibited, or omit to perform any act
herein required to be performed by it, only if the Company or the Holder shall
have obtained the written consent to such amendment, action or omission to act,
of the Company and the Holders of at least 66-2/3% of the Registrable Securities
then outstanding (and, in the case of any amendment, action or omission to act
that adversely affects any Holder or group of Holders differently from any of
the other Holders, the written consent of such Holder or a majority of the
Registrable Securities held by such group of Holders). Holders shall be bound
from and after the date of receipt of a written notice from the Company setting
forth such amendment or waiver by any consent authorized by this Section 3.1,
whether or not the certificates representing such Registrable Securities shall
have been marked to indicate such consent.
 
3.2 Successors, Assigns and Transferees.    This Agreement may not be
transferred or assigned by the Company other than by operation of law. Any
Holder may assign such Holder’s rights under this Agreement, except that no such
assignment shall



-12-



--------------------------------------------------------------------------------

 
be permitted with respect to (i) transfers of Registrable Securities that are
prohibited by the Shareholders Agreement or (ii) transfers of less than 250,000
Registrable Securities in any transfer to a single transferee that is not a
transfer of all of the Registrable Securities held by such Holder. This
Agreement shall be binding upon and shall inure to the benefit of the Holders
and the Company and their permitted successors, assigns and transferees.
 
3.3 Integration.    This Agreement and the documents referred to herein or
delivered pursuant hereto that form a part hereof contain the entire
understanding of the parties thereto with respect to its subject matter; there
are no restrictions, agreements, promises, rights, representations, warranties,
covenants or undertakings with respect to the subject matter hereof other than
those expressly set forth herein; and this Agreement supersedes all prior
agreements and understandings of the parties hereto with respect to its subject
matter.
 
3.4 Notices.    All notices and other communications provided for hereunder
shall be in writing and shall be sent by first class mail, telex, telecopier or
hand delivery,
 
(a)  if to the Company, to:
 
Smithfield Foods, Inc.
200 Commerce Street
Smithfield, Virginia 23430
Attention: Secretary
Tel: (757) 365-3017
Fax No.: (757) 365-3004
 
with a copy to:
 
McGuireWoods LLP
One James Center
901 East Cary Street
Richmond, Virginia 23219
Attention: Robert L. Burrus, Jr.
Tel: (804) 775-4306
Fax No.: (804) 698-2023
 
(b)  If to any Holders, to their respective addresses set forth on Schedule 2
attached hereto with a copy to:
 
McDermott, Will & Emery
227 West Monroe Street
Chicago, Illinois 60606
Attention: Michael R. Fayhee, P.C. and John P. Tamisiea
Fax No.: (312) 984-7700
 
All such notices and communications shall be deemed to have been given or made
(a) when delivered by hand or by Federal Express or any other nationally
recognized courier



-13-



--------------------------------------------------------------------------------

 
service, (b) seven (7) days after being deposited in the mail, postage prepaid,
(c) when telexed answer-back received or (d) when telecopied, receipt
acknowledged.
 
3.5 Termination of Registration Rights.    The rights under Section 2.1 to
require inclusion of Registrable Securities in registrations shall terminate
upon the earlier to occur of (a) the first date that there are no Holders or
fewer than 500,000 Registrable Securities in the aggregate or (b) the third
(3rd) anniversary of the date hereof. All other rights and obligations of the
parties under this Agreement shall survive indefinitely.
 
3.6 Descriptive Headings.    The headings in this Agreement are for convenience
of reference only and shall not limit, expand or otherwise affect the meaning of
the terms contained herein.
 
3.7 Severability.    In the event that any one or more of the provisions,
paragraphs, words, clauses, phrases or sentences contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision, paragraph, word, clause, phrase or
sentence in every other respect and of the remaining provisions, paragraphs,
words, clauses, phrases or sentences hereof shall not be in any way impaired, it
being intended that all rights, powers and privileges of the Company and the
Holders shall be enforceable to the fullest extent permitted by law.
 
3.8 Governing Law.    This Agreement shall be governed by the internal law of
the State of Delaware, without regard to principles of conflicts of law.
 
3.9 Jurisdiction.    The parties hereto irrevocably submit to the exclusive
jurisdiction of the United States District Court for the District of Delaware
(or, if subject matter jurisdiction in that court is not available, in the Court
of Chancery of the State of Delaware, County of New Castle) over any dispute
arising out of or relating to this Agreement or any agreement or instrument
contemplated hereby or entered into in connection herewith or therewith or any
of the transactions contemplated hereby or thereby. Each party hereby
irrevocably agrees that all claims in respect of such dispute or proceeding
shall be heard and determined in such courts (and the courts hearing appeals
from such courts). The parties hereby irrevocably waive, to the fullest extent
permitted by applicable law, any objection which they may now or hereafter have
to the laying of venue of any such dispute brought in such court or any defense
of inconvenient forum in connection therewith. THE PARTIES HERETO WAIVE THE
RIGHT TO A JURY TRIAL IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING SEEKING
ENFORCEMENT OF SUCH PARTY’S RIGHTS UNDER THIS AGREEMENT. Each Holder hereby
designates Sellers’ Representative (as defined in the Merger Agreement) as its
agent for service of process, which agent may be substituted at any time upon
ten days’ notice to the Company, but which substitute agent shall in no event be
located outside the State of Delaware, and each Holder irrevocably consents to
the service of any and all process in any action or proceeding arising out of or
relating to this Agreement by the delivery of such process to such agent.



-14-



--------------------------------------------------------------------------------

 
3.10 Counterparts.    This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same instrument.
Any party’s execution and delivery of this Agreement may be evidenced by
physical delivery or by telecopier, facsimile or other written communication
thereof to the other parties.
 
[signature pages follow]



-15-



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
COMPANY:
SMITHFIELD FOODS, INC.
By:
 
/S/    C. LARRY POPE        

--------------------------------------------------------------------------------

Name:
 
C. Larry Pope
Title
 
Chief Financial Officer

 
 
SHAREHOLDERS:
JOHN HANCOCK LIFE INSURANCE COMPANY
By:
 
/S/    SCOTT A. MCFETRIDGE        

--------------------------------------------------------------------------------

Name:
 
Scott A. McFetridge
Title
 
Managing Director

 
 
 
INVESTOR PARTNER LIFE
INSURANCE COMPANY
By:
 
/S/    SCOTT A. MCFETRIDGE        

--------------------------------------------------------------------------------

Name:
 
Scott A. McFetridge
Title
 
Managing Director
/s/ Richard V. Vesta

--------------------------------------------------------------------------------

Richard V. Vesta

 
 
TOTCOMM, LLC
By:
 
/S/    RICHARD V. VESTA        

--------------------------------------------------------------------------------

Name:
 
Richard V. Vesta
Title
 
Member

 
 



--------------------------------------------------------------------------------

 
 
/S/    CRAIG A. LIEGEL         

--------------------------------------------------------------------------------

Craig A. Liegel

 
 
/S/    DOUGLAS E. SPIVEY         

--------------------------------------------------------------------------------

Douglas E. Spivey

 
 
/S/    WILLIAM T. PRESCOTT         

--------------------------------------------------------------------------------

William T. Prescott

 
 
/S/    EDWARD J. FITZGERALD         

--------------------------------------------------------------------------------

Edward J. Fitzgerald

 
 
/S/    THOMAS H. REED         

--------------------------------------------------------------------------------

Thomas H. Reed

 
 
/S/    JERRY L. SHELTON         

--------------------------------------------------------------------------------

Jerry L. Shelton

 
 
/S/    RONALD L. STERLING         

--------------------------------------------------------------------------------

Ronald L. Sterling

 
 
/S/    PAUL JOHN COLEMAN         

--------------------------------------------------------------------------------

Paul John Coleman

 
 
/S/    JEFFREY J. JOHNSON         

--------------------------------------------------------------------------------

Jeffrey J. Johnson

 
/S/    MARK J. LINZMEIER         

--------------------------------------------------------------------------------

Mark J. Linzmeier

 
 
/S/    RENE K. DANLER         

--------------------------------------------------------------------------------

Rene K. Danler



--------------------------------------------------------------------------------

 
 
/S/    MARTIN J. PLUMB         

--------------------------------------------------------------------------------

Martin J. Plumb

 
 
/S/    SCOTT A. WALKER         

--------------------------------------------------------------------------------

Scott A. Walker

 
 



--------------------------------------------------------------------------------

 
Schedule 1
 
Shares of Common Stock Issued
to Shareholders upon Closing
of Merger Agreement
 
Shareholder

--------------------------------------------------------------------------------

  
Number of Shares

--------------------------------------------------------------------------------

John Hancock Life Insurance Company
  
3,368,874
Investors Partner Life Insurance Company
  
104,192
Richard V. Vesta
  
815,529
TOTCOMM, LLC
  
943,302
Craig A. Liegel
  
126,916
Douglas E. Spivey
  
84,897
William T. Prescott
  
73,749
Edward J. Fitzgerald
  
34,302
Thomas H. Reed
  
12,864
Jerry L. Shelton
  
12,864
Ronald L. Sterling
  
21,438
Paul John Coleman
  
12,864
Jeffrey J. Johnson
  
8,575
Mark J. Linzmeier
  
8,575
Rene K. Danler
  
8,575
Martin J. Plumb
  
8,575
Scott A. Walker
  
8,575
    

--------------------------------------------------------------------------------

TOTAL
  
5,654,666
    

--------------------------------------------------------------------------------



19